670 So. 2d 1180 (1996)
DAVIS GARDEN ESTATES, INC. f/k/a Varveris-Napoles Associates, Inc., Appellant,
v.
AMERICAN INVESTMENT REALTY, INC., Appellee.
No. 95-1277.
District Court of Appeal of Florida, Third District.
April 3, 1996.
*1181 Ferdie and Gouz and Ainslee R. Ferdie, Miami, for appellant.
Wampler, Buchanan & Breen, Miami and Laurie Bolch, for appellee.
Before SCHWARTZ, C.J., and GODERICH and GREEN, JJ.
PER CURIAM.
The defendant, Davis Garden Estates, Inc., appeals from the entry of an adverse default judgment on both liability and damages resulting from the striking of its pleadings for noncompliance with the trial court's orders compelling discovery. The defendant argues that the severity of the sanctions imposed was excessive and an abuse of discretion. We disagree.
Because of the defendant's repeated and contumacious violations of the trial court's discovery orders, we find that the trial court did not abuse its discretion and that it properly entered a default judgment against the defendant. Fla.R.Civ.P. 1.380(b)(2)(C); Garlock, Inc. v. Harriman, 665 So. 2d 1116, 1118 (Fla. 3d DCA 1996) (holding that "[a] deliberate and contumacious disregard of the [trial] court's authority will justify application of this severest of sanctions," the striking of pleadings and/or the entering of a default for noncompliance with an order compelling discovery.) (citing Swindle v. Reid, 242 So. 2d 751 (Fla. 4th DCA 1970)); Ferrante v. Waters, 383 So. 2d 749 (Fla. 4th DCA 1980).
The defendant's remaining point lacks merit.
Accordingly, we affirm.